Title: From Benjamin Franklin to the Comte de Vergennes, 15 April 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


On Sunday, April 14, Shelburne’s representative Richard Oswald, accompanied by Franklin’s old friend Caleb Whitefoord, arrived in Paris bearing Shelburne’s April 6 letter. That evening Whitefoord traveled to Passy on his own and arranged for Franklin to meet with Oswald at eleven o’clock the next morning.
In the present letter Franklin informs Vergennes of the substance of that meeting. He wrote a somewhat fuller account in his journal of the peace negotiations. Oswald wrote a far more detailed set of “minutes” for Shelburne on April 18, before returning to London. His account fills four folio manuscript pages and, while agreeing with Franklin’s distilled assessment, includes many details that Franklin did not record. What follows here is a summary of Oswald’s account.
Once Whitefoord had introduced Oswald, he left the room. Oswald presented letters of introduction from Shelburne and Laurens. Franklin offered Oswald the opportunity to reread the one from Shelburne, and expressed his “great Regard” for the earl based on a “long acquaintance” in former and happier times. He said he would be glad to hear any proposition Oswald had to offer. Oswald replied that he had no particular instructions from Shelburne and no commission beyond delivering the letter. As Shelburne had trusted his discretion, however, he volunteered to offer his own personal opinions about public affairs.
Oswald began by saying he believed his court desired peace, was glad that Franklin and the other American commissioners were equally well disposed, and wondered whether the commissioners’ powers were absolute and unlimited. Franklin assured him that they were, Congress wanting to “save time in putting an end to the Miseries of Mankind.” Oswald allowed that Franklin must know of the resolution of the House of Commons ordering the cessation of offensive operations in North America. He then presented Franklin with a copy of a bill (given to him by Shelburne) which had passed the House of Commons empowering the King to dispense with and annul every Parliamentary act concerning the American colonies. Franklin read it, and said he had heard that there was another act pending that would remove the charge of high treason against the American prisoners and allow them to be exchanged. Oswald replied that the bill had been passed, and produced a copy that Shelburne had likewise provided. Franklin said “it would be very pleasing to the Americans” and would lead to Britain’s recovering an equal number of prisoners. Shelburne had assured Oswald that the King intended to place all the prisoners on board transports and send them to America.
Oswald then raised the issue of a separate peace, saying that, in his private view, the English people wanted and expected it. Franklin replied that this was “impracticable” and that they could neither proceed nor conclude anything except in communication with the French foreign minister. Oswald wondered whether it might not be possible to frame “some particular points seperately regarding Great Britain” in order to prevent France from taking too great an advantage of the current situation. Setting reasonable bounds on the demands of France would prevent further trouble and bloodshed, since Britain would never submit to conditions she considered dishonorable or unfavorable to her interests. Oswald speculated that if necessary the British people might agree to a substantial tax on the annual income of all persons of estate. Franklin replied, “perhaps it would not be the worse for them.” Oswald said that with reduced spending on a land war in North America, the British could use their surplus funds on the navy and France might come to tire of the war and wish she had been moderate in her demands, particularly as she might not continue to have a quiet time on the continent of Europe. She would have all the more reason to be moderate assuming America gained independence, this being her goal in entering the war. The Americans, too, would have gained their objective and would have no reason to see England sustain any further loss.
Oswald then repeated his “just & natural expectation” that the American commissioners would consider the matter and help forestall any demands that would be too unreasonable for England to accept. Oswald said he did not know the extent of their commitments to France and whether they were obliged to guarantee France’s conquests. Oswald mentioned the sugar islands but did not pursue the subject, fearing Franklin would raise the question of Grenada and the other islands Britain acquired at the Peace of Paris of 1763. Franklin told him that the Americans “had been much obliged to France,” and that he could do nothing without consulting Vergennes. He was going to Versailles the next day and would lay before the minister Shelburne’s and Laurens’ letters and the two copies of the Acts of Parliament. Franklin would call on Oswald the following morning to take him to meet Vergennes, if Oswald had no objections. Franklin described Vergennes as “a Candid moderate Man” whose secretary could translate if necessary. Oswald said that he understood French but could not speak it properly.
Franklin then said he did not imagine the French would make unreasonable demands as they were primarily concerned with their safety, not in extending their dominions. He speculated that they might insist on an article concerning Dunkirk as a point of honor and that the Dutch might expect indemnification for their losses. He mentioned having heard that the British had recently approached the Dutch with peace proposals.
Oswald’s final assessment was that Franklin was cordial, though “Sparing of his words,” and was sincere in wishing the war concluded. When it was, Franklin said, “we Should all be good friends,” and he predicted that Britain would have a large share of America’s commerce.
 
Sir,
Passy, April 15. 1782.
An English Nobleman, Lord Cholmondely, lately returning from Italy, called upon me here at the time when we receiv’d the News of the first Resolutions of the House of Commons relating to America. In Conversation he said that he knew his Friend Lord Shelburne had a great Regard for me; that it would be pleasing to him to hear of my Welfare and to receive a Line from me, of which he, Lord Cholmondeley should like to be the Bearer; adding that if there should be a Change of Ministry, he believ’d Lord Shelburne would be employ’d. I thereupon wrote a few Lines, of which I enclose a Copy. This Day I receiv’d an Answer, which I also enclose, together with another Letter from Mr Laurens. They both, as your Excellency will see, recommend the Bearer, Mr Oswald, as a very honest sensible Man. I have had a little Conversation with him. He tells me, that there has been a Desire of making a separate Peace with America, and of continuing the War with France and Spain; but that now all wise People give up that Idea as impracticable, and it is his private Opinion that the Ministry do sincerely desire a General Peace, and that they will readily come into it, provided France does not insist upon Conditions too humiliating for England, in which case she will make great and violent Efforts rather than submit to them, and that much is still in her Power, &c.— I told the Gentleman, that I could not enter into Particulars with him but in concert with the Ministers of this Court, and I propos’d introducing him to your Excellency, (after communicating to you the Letters he had brought me) in case you should think fit to see him; with which he appear’d to be pleas’d. I intend waiting on you to-morrow, when you will please to acquaint me with your Intentions, and favour me with your Counsels.— He had heard nothing of Forth’s Mission, and imagines the Old Ministry had not acquainted the New with that Transaction. Mr Laurens came over with him in the same Pacquet-Boat, and went from Ostend to Holland. With great Respect I am, Sir, Your Excellency’s most obedient and most humble Servant,
B Franklin
His Excelly the Count de Vergennes.
